Case 2:20-cv-09582-JFW-E Document 79-3 Filed 05/24/21 Page 1 of 4 Page ID #:1547




                   EXHIBIT B




                                  EXHIBIT B
                                    -13-
Case 2:20-cv-09582-JFW-E Document 79-3 Filed 05/24/21 Page 2 of 4 Page ID #:1548


   From:            Emily A. Rodriguez-Sanchirico
   To:              Lavoie, Craig; Bryant, Jennifer; Skip Miller
   Cc:              Mira Hashmall; Jason H. Tokoro; "Jmccaverty@counsel.lacounty.gov"; Li, Luis; Martinez, Brandon
   Subject:         RE: Bryant v. COLA, et al - Stipulation to Amend Scheduling Order
   Date:            Tuesday, April 20, 2021 1:04:32 PM


  Hi Craig and Jennifer,

  It looks like tomorrow at 4 should work. I’ll confirm soon.

  Thanks,

  Emily

  From: Lavoie, Craig <Craig.Lavoie@mto.com>
  Sent: Tuesday, April 20, 2021 12:48 PM
  To: Bryant, Jennifer <Jennifer.Bryant@mto.com>; Skip Miller <smiller@Millerbarondess.com>; Emily
  A. Rodriguez-Sanchirico <esanchirico@millerbarondess.com>
  Cc: Mira Hashmall <mhashmall@Millerbarondess.com>; Jason H. Tokoro
  <jtokoro@Millerbarondess.com>; 'Jmccaverty@counsel.lacounty.gov'
  <Jmccaverty@counsel.lacounty.gov>; Li, Luis <Luis.Li@mto.com>; Martinez, Brandon
  <Brandon.Martinez@mto.com>
  Subject: RE: Bryant v. COLA, et al - Stipulation to Amend Scheduling Order

  Skip and Jon – Since you are lead counsel, we need to meet and confer with you about our
  motion. Can you please respond? Here is when Luis is available:

       •   Today after 3:30
       •   Tomorrow after 3:00

  -Craig

  Craig Jennings Lavoie | Munger, Tolles & Olson LLP
  350 South Grand Avenue | Los Angeles, CA 90071
  Tel: 213.683.9224 | craig.lavoie@mto.com | www.mto.com

                                                ***NOTICE***
  This message is confidential and may contain information that is privileged, attorney work product or
  otherwise exempt from disclosure under applicable law. 
It is not intended for transmission to, or receipt by,
  any unauthorized person. If you have received this message in error, do not read it. Please delete it
  without copying it, and notify the sender by separate e-mail so that our address record can be corrected.
  Thank you.


  From: Bryant, Jennifer <Jennifer.Bryant@mto.com>
  Sent: Monday, April 19, 2021 7:09 PM
  To: Skip Miller <smiller@Millerbarondess.com>; Emily A. Rodriguez-Sanchirico
  <esanchirico@millerbarondess.com>
  Cc: Mira Hashmall <mhashmall@Millerbarondess.com>; Jason H. Tokoro
  <jtokoro@Millerbarondess.com>; 'Jmccaverty@counsel.lacounty.gov'
  <Jmccaverty@counsel.lacounty.gov>; Li, Luis <Luis.Li@mto.com>; Lavoie, Craig


                                                     EXHIBIT B
                                                       -14-
Case 2:20-cv-09582-JFW-E Document 79-3 Filed 05/24/21 Page 3 of 4 Page ID #:1549


  <Craig.Lavoie@mto.com>; Martinez, Brandon <Brandon.Martinez@mto.com>
  Subject: RE: Bryant v. COLA, et al - Stipulation to Amend Scheduling Order

  In that case, we will proceed with a motion. We are available for a LR 7-3 conference tomorrow
  8:30-10:00, 12:00-1:00, and after 3:30. Alternatively, we are available Wednesday after 3:00. Please
  let us know what time in those windows would work for both you and Jon (as lead counsel).

  Thanks,
  Jennifer


  From: Skip Miller <smiller@Millerbarondess.com>
  Sent: Monday, April 19, 2021 6:12 PM
  To: Bryant, Jennifer <Jennifer.Bryant@mto.com>; Emily A. Rodriguez-Sanchirico
  <esanchirico@millerbarondess.com>
  Cc: Mira Hashmall <mhashmall@Millerbarondess.com>; Jason H. Tokoro
  <jtokoro@Millerbarondess.com>; 'Jmccaverty@counsel.lacounty.gov'
  <Jmccaverty@counsel.lacounty.gov>; Li, Luis <Luis.Li@mto.com>; Lavoie, Craig
  <Craig.Lavoie@mto.com>; Martinez, Brandon <Brandon.Martinez@mto.com>
  Subject: Re: Bryant v. COLA, et al - Stipulation to Amend Scheduling Order

  No. We're not going to stipulate.

  From: Bryant, Jennifer [mailto:Jennifer.Bryant@mto.com]
  Sent: Monday, April 19, 2021 05:49 PM Pacific Standard Time
  To: Emily A. Rodriguez-Sanchirico
  Cc: Skip Miller; Mira Hashmall; Jason H. Tokoro; Jonathan Mccaverty (jmccaverty@counsel.lacounty.gov)
  <jmccaverty@counsel.lacounty.gov>; Li, Luis <Luis.Li@mto.com>; Lavoie, Craig
  <Craig.Lavoie@mto.com>; Martinez, Brandon <Brandon.Martinez@mto.com>
  Subject: Bryant v. COLA, et al - Stipulation to Amend Scheduling Order

  Emily,

  As you know, in denying the parties’ request for consolidation last week, Judge Walter did not
  address the parties’ proposed new case schedule. Because we have the same good cause to extend
  the discovery cutoff in our individual action as we would have had in a consolidated action, we plan
  to request an amendment of the scheduling order that tracks what we had previously agreed upon.

  Can you please confirm that Defendants will stipulate to such relief? If so, we can send over a draft
  stipulation for your review.   

  Thanks,
  Jennifer


  Jennifer L. Bryant | Munger, Tolles & Olson LLP
  350 South Grand Avenue | Los Angeles, CA 90071
  Tel: 213.683.9293 | jennifer.bryant@mto.com | www.mto.com

                                             ***NOTICE***


                                             EXHIBIT B
                                               -15-
Case 2:20-cv-09582-JFW-E Document 79-3 Filed 05/24/21 Page 4 of 4 Page ID #:1550


  This message is confidential and may contain information that is privileged, attorney work product or
  otherwise exempt from disclosure under applicable law. 
It is not intended for transmission to, or receipt by,
  any unauthorized person. If you have received this message in error, do not read it. Please delete it
  without copying it, and notify the sender by separate e-mail so that our address record can be corrected.
  Thank you.


   CAUTION: This email originated from outside of Miller Barondess. Do not click on any links or open any
   attachments unless you recognize the sender, verified the email address and know the content is safe.


   CAUTION: This email originated from outside of Miller Barondess. Do not click on any links or open any
   attachments unless you recognize the sender, verified the email address and know the content is safe.




                                                   EXHIBIT B
                                                     -16-
